DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on July 5, 2022, is acknowledged. Amendment is not entered in view of the following response.
	
Response to Arguments/Remarks
Applicant's response filed on July 5, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks have been considered but are moot because there was an issue with the claim rejections discovered in the previous non-final rejection Office action after further consideration/review. Therefore, the amendment to the claims have not been entered and a reissue of the non-final rejection Office action with the appropriate claim rejections are made below. Previous claim rejections are withdrawn. Previous submitted claims listing on January 24, 2022 is being considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on September 18, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Species I, illustrated in figs. 1 - 4B, corresponding to claims 1 - 9 and 11 - 20, in the reply filed on January 24, 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II - IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 24, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 18, 2020, October 5, 2020, February 22, 2021, and October 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the plurality of first cell gate lines" and "the plurality of second cell gate lines".  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 1. Claim 1 only recites a plurality of cell gate lines.

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 - 5, 8, 9, 12, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUGE et al. (USPAPN US 2013/0228928 A1), hereinafter as Kuge.

Regarding claim 1, figs. 1 - 2B and 8A - 8F of Kuge discloses a vertical memory device (1) comprising:
a cell gate stack structure (11) on a substrate (10), the cell gate stack structure comprising a plurality of cell gate lines (WL) spaced apart from one another (by way of 12) in a vertical direction (Z axis), and an opening adjacent to the plurality of cell gate lines (25 as seen in fig. 8A), the opening passing through the cell gate stack structure (as seen in fig. 2A);
a contact plug (18 or 19b; for 18, see ¶ 47 for metal film) in the opening, the contact plug comprising an inner sidewall (bottom surface of 18 or 19b) delimiting a recessed region (where 17a and 22a take up space below bottom surface of 18 or area below bottom surface of 19b) in the opening;
a buried film pattern (17a) in a portion of the recessed region, the buried film pattern being formed of a Si-containing material (¶ 35);
a contact (19a) overlying the buried film pattern, the contact comprising an inner contact portion (bottom or top surface portion of 19a) disposed in the recessed region; and 
a separation film pattern (21) interposed between the plurality of cell gate lines and the contact plug.

Regarding claim 3, Kuge discloses the vertical memory device of claim 1, Kuge discloses wherein the contact plug comprises a first top surface farthest from the substrate (top surface of 19b as seen in fig. 2A), and wherein the buried film pattern comprises a second top surface farthest from the substrate (top surface of 17a before 17c as seen in fig. 2A), the second top surface being closer to the substrate than the first top surface (as seen in fig. 2A, top surface of 17a is lower than top surface of 19b).

Regarding claim 4, Kuge discloses the vertical memory device of claim 1, Kuge discloses wherein the contact plug has an inner top surface (bottom surface of 19b as seen in fig. 2A) delimiting a lowermost portion of the recessed region (lowermost portion of the recessed region is located below the bottom surface of 19b as seen in fig. 1), the inner top surface being higher than a top surface of the substrate (bottom surface of 19b vs. top surface of 10 as seen in figs. 1 and 2A).

Regarding claim 5, Kuge discloses the vertical memory device of claim 1, Kuge discloses wherein the inner contact portion of the contact (top surface of 19a) is in contact with the inner sidewall of the contact plug (bottom surface of 19b).

Regarding claim 8, Kuge discloses the vertical memory device of claim 1, Kuge discloses wherein the separation film pattern comprises an insulating material (¶ 38).

Regarding claim 9, Kuge discloses the vertical memory device of claim 1, Kuge discloses wherein a vertical cross-sectional shape of the contact plug (18) is a U-shape (as seen in fig. 2A).

Regarding claim 12, figs. 1 - 2B and 8A - 8F of Kuge discloses a vertical memory device (1) comprising:
a plurality of first cell gate lines (WL on right side of fig. 1) spaced apart from one another (by way of 12 as seen in fig. 2A) in a vertical direction (Z axis) on a substrate (10);
a plurality of second cell gate lines (WL on left side of fig. 1) spaced apart from one another (by way of 12 as seen in fig. 2A) in the vertical direction on the substrate, the plurality of second cell gate lines being laterally spaced apart from the plurality of first cell gate lines (by way of 17, 21, and 22a, as seen in figs. 1 and 2A);
a contact plug (18 or 19b; for 18, see ¶ 47 for metal film) interposed between the plurality of first cell gate lines and the plurality of second cell gate lines, the contact plug comprising an inner sidewall (bottom surface of 19b) delimiting a recessed region (area below bottom surface of 19b);
a buried film pattern (17a) in a portion of the recessed region, the buried film pattern being formed of a Si-containing material (¶ 35);
a contact (19a) overlying the buried film pattern, the contact comprising an inner contact portion (bottom or top surface portion of 19a) disposed in the recessed region; and
a separation film pattern (21) having a first insulating portion (¶ 75: first silicon oxide in ONO) interposed between the plurality of first cell gate lines and the contact plug, and a second insulating portion (¶ 75: second silicon oxide in ONO) interposed between the plurality of second cell gate lines and the contact plug. 

Regarding claim 13, Kuge discloses the vertical memory device of claim 12, Kuge discloses wherein a first vertical length from the substrate to a first top of the contact plug (top of 1b) is greater than a second vertical length from the substrate to a second top of the buried film pattern (top of 17a).

Regarding claim 15, Kuge discloses the vertical memory device of claim 12, Kuge discloses wherein the inner contact portion of the contact has a sidewall (top surface of 19a) in contact with the inner sidewall of the contact plug (bottom surface of 19b).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuge as applied to claim 1 above.

Regarding claim 9, Kuge discloses the vertical memory device of claim 1, but fig. 2A of Kuge does not expressly discloses wherein a vertical cross-sectional shape of the contact plug (19b) is a U-shape.
According to M.P.E.P. § 2144.04(IV)(B), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In Dailey, the court stated that “[a]ppellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious” (357 F.2d at 672-73, 149 USPQ at 50).
In the instant case, applicant is claiming towards a contact plug where the shape is manipulated. Prior art teaches a contact plug with a different shape, wherein they are similar, but only the shape is different. Therefore, it is unpatentable by a mere change in shape for which one of ordinary skill in the art would have found obvious absent of evidence that the particular configuration of the claimed shape was significant.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuge.

Regarding claim 18, figs. 1 - 2B and 8A - 8F of Kuge discloses a vertical memory device (1) vertical memory device comprising:
a plurality of cell gate lines (WL) spaced apart from one another in a vertical direction (Z axis) on a substrate (10);
a contact plug (18) having an inner sidewall (bottom surface of 18) delimiting a recessed region (where 17a and 22a take up space below bottom surface of 18) and an outer sidewall facing the plurality of cell gate lines (bottom curved part of 18);
a buried film pattern (17a) in a lower portion of the recessed region (17a is found in a lower portion of the recessed region as seen in figs. 1 and 2A), the buried film pattern being formed of a Si-containing material (¶ 35) having a resistance greater than a resistance of the contact plug (¶ 35: semiconductor, vs. ¶ 47: metal film; see note 1 below);
a contact (19a) overlying the buried film pattern, the contact comprising an inner contact portion (top or bottom surface portion of 19a) disposed in the recessed region; and 
a separation film pattern (21) interposed between the plurality of cell gate lines and outer sidewall of the contact plug. 
Note 1: ¶ 35 discloses that 17a has lower impurity concentration than 17b. ¶ 47 discloses that 18 is made of a metal film. Difference in semiconductor and metal is that metal is a conductor and carry high amount of electricity, whereas semiconductor have less electrical conductivity than metal. This is well known in the art. Thus, resistance is related to electrical conductivity (reciprocals), which points to metal having less resistance than a semiconductor. Therefore, the resistance properties between semiconductor and metal are inherent, if not obvious.

Regarding claim 20, Kuge discloses the vertical memory device of claim 18, Kuge discloses wherein the inner contact portion of the contact has a sidewall (top surface of 19a) in contact with the inner sidewall of the contact plug (bottom surface of 19b) within the recessed region (as seen in fig. 2A).

Allowable Subject Matter
Claims 2, 6, 7, 11, 14, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matter of claims 2, 6, 7, 11, 14, 16, 17, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818